UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,

                                 Plaintiff,
                                                                20-CV-0068 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 DONALD TRUMP JR.; ILKA TRUMP,

                                 Defendants.

       Pursuant to the order issued January 22, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
